 

Case 1:20-cr-00076-EGS Document 4 Filed 03/26/20 Page 1 of 1

i , ‘
—— —!

AO 442 (Rev. 01/09) Arrest Warrant OUD \ \ S V

UNITED STATES DISTRICT COURT

for the

3038
OW 'S'N

i

AT
alt

District of Columbia

Lr pit
IGHSa

iq

T SUN

United States of America
Vv.

REYSHAD SEPTIEN BARCLIFT

4 OG-

Case: 1:20-cr-00076
Assigned To : Judge Emmet@, Sullivan
Assign. Date : 3/12/2020 cS is
Description: INDICTMENT (BY

Defendant i I i bs D

ARREST WARRANT MAR 26 2020

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) REYSHAD SEPTIEN BARCLIFT
who is accused of an offense or violation based on the following document filed with the court:

To: Any authorized law enforcement officer

 

 

 

& Indictment  Superseding Indictment 1 Information O Superseding Information © Complaint

© Probation Violation Petition Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 922(g)(1) (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding One Year).

Date: 03/12/2020 _ Lo- ee

Issuing officer's signature

City and state: | WASHINGTON, D.C. ROBIN M. MERIWEATHER, Magistrate Judge

Printed name and title

 

Return

This warrant was received on (date) 03/13 /34a) (a0) . and the person was arrested on (date) OD | Qb [a Lo ae
at (city and state) Lda Satog te Ks cy. C

 

  
  

Date: 03 )a6) QO 2.0

Arresting officer's signature

Greaoru — UA ms FB |

Printed name and title

 

 
